Per Curiam.
Defendant appeals her conviction for violating an ordinance of tbe city of Detroit. *657A review of the record demonstrates that defendant was denied a fair trial because she was denied right of cross-examination and an opportunity to produce a witness, but the record does not establish that defendant is entitled to have the charge against her dismissed as requested by defendant on this appeal.
Reversed and remanded for a new trial.
Quinn, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.